FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JACOBO JAIMES-CORNEJO,                           No. 13-73426

               Petitioner,                       Agency No. A070-129-946

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted January 20, 2016 **

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Jacobo Jaimes-Cornejo, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s (“DHS”) April 24, 2013, order

reinstating his 2002 order of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo constitutional claims, but our review is otherwise


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“limited to confirming the agency’s compliance with the reinstatement

regulations.” Garcia de Rincon v. DHS, 539 F.3d 1133, 1136-37 (9th Cir. 2008).

We deny in part, and dismiss in part, the petition for review.

      The DHS did not err in issuing Jaimes-Cornejo’s reinstatement order, where

the record shows, and Jaimes-Cornejo does not meaningfully contest, that he is an

alien, he was subject to a prior order of removal in 2002, and he illegally reentered

subsequent to that order. See Garcia de Rincon, 539 F.3d at 1137 (our jurisdiction

is limited to reviewing “three discrete inquiries an immigration officer must make

in order to reinstate a removal order: (1) whether the petitioner is an alien; (2)

whether the petitioner was subject to a prior removal order, and (3) whether the

petitioner re-entered illegally”); 8 U.S.C. § 1231(a)(5) (if the DHS “finds that an

alien has reentered the United States illegally after having been removed or having

departed voluntarily, under an order of removal, the prior order of removal is

reinstated from its original date”).

      The record does not support Jaimes-Cornejo’s contention that his

reinstatement order is invalid due to the DHS’s failure to consider the

government’s decision to dismiss criminal charges against him. Cf.

Villa-Anguiano v. Holder, 727 F.3d 873, 880 (9th Cir. 2013) (where “a district

court finds constitutional infirmities in the prior removal proceedings []


                                           2                                     13-73426
invalidate[d] the prior removal for purposes of criminal prosecution, the agency

cannot simply rely on a pre-prosecution determination to reinstate the prior

removal order.”). Nor does the record support Jaimes-Cornejo’s contention that

the DHS failed to consider documents in the administrative record, including those

supplemented by the government and marked as “Received” by the DHS during

the pendency of reinstatement proceedings. See Kohli v. Gonzales, 473 F.3d 1061,

1068 (9th Cir. 2007) (applying a presumption of regularity regarding the official

acts of public officers).

      To the extent that Jaimes-Cornejo raises a procedural due process challenge

regarding an initial clerical error in his 2013 Notice of Intent / Decision to

Reinstate Prior Order, he has not established prejudice. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must

show error and prejudice).

      Furthermore, Jaimes-Cornejo does not contend that a “gross miscarriage of

justice” occurred in connection with his underlying 2002 removal order. See

Garcia de Rincon, 539 F.3d at 1137-38 (while a petitioner is generally prevented

from collaterally attacking an underlying deportation order on constitutional or

legal grounds, 8 U.S.C. § 1252(a)(2)(D) permits some measure of review if he can

demonstrate a “gross miscarriage of justice” in the underlying proceedings).


                                           3                                     13-73426
Therefore, Jaimes-Cornejo’s contentions that the BIA improperly truncated his

voluntary departure period in 2002 and that he was unaware that he had lost his

appeal to this court in 2005 due to ineffective assistance of counsel are not

properly before this court. See id.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           4                                    13-73426